Order entered November 25, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00877-CR

                          MICHAEL GLEN GARZA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th Judicial District Court
                                 Hunt County, Texas
                            Trial Court Cause No. 31429

                                         ORDER
      Before the Court is the State’s November 21, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief due by December 20, 2019.

      We DIRECT the Clerk of the Court to set this case at issue.




                                                    /s/   LANA MYERS
                                                          JUSTICE